Title: From Benjamin Franklin to Jared Ingersoll, 11 December 1762
From: Franklin, Benjamin
To: Ingersoll, Jared


Dear Sir
Philada. Dec. 11. 1762
I thank you for your kind Congratulations. It gives me Pleasure to hear from an old Friend, it will give me much more to see him. I hope therefore nothing will prevent the Journey you propose for next Summer, and the Favour you intend me of a Visit. I believe I must make a Journey early in the Spring, to Virginia, but purpose being back again before the hot Weather. You will be kind enough to let me know beforehand what time you expect to be here, that I may not be out of the way; for that would mortify me exceedingly.
I should be glad to know what it is that distinguishes Connecticut Religion from common Religion: Communicate, if you please, some of those particulars that you think will amuse me as a Virtuoso. When I travelled in Flanders I thought of your excessively strict Observation of Sunday; and that a Man could hardly travel on that day among you upon his lawful Occasions, without Hazard of Punishment; while where I was, every on[e] travell’d, if he pleas’d, or diverted himself any other way; and in the Afternoon both high and low went to the Play or the Opera, where there was plenty of Singing, Fiddling and Dancing. I look’d round for God’s Judgments but saw no Signs of them. The Cities were well built and full of Inhabitants, the Markets fill’d with Plenty, the People well favour’d and well clothed; the Fields well till’d; the Cattle fat and strong; the Fences, Houses and Windows all in Repair; and no Old Tenor anywhere in the Country; which would almost make one suspect, that the Deity is not so angry at that Offence as a New England Justice.
I left our Friend Mr. Jackson well. And I had the great Happiness of finding my little Family well when I came home; and my Friends as cordial and more numerous than ever. May every Prosperity attend you and yours. I am Dear Friend, Yours affectionately
B Franklin
 Endorsed: Benj: Franklin Esqr, Letter Decembr. 11 1762.
